                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

  UNITED STATES OF AMERICA,
                       Plaintiff,                                No. 3:19-cr-98 (MPS)
           v.

  JAMES P. O'NEIL,
                       Defendant.



                ORDER ACCEPTING MAGISTRATE JUDGE'S FINDINGS

         Having reviewed the transcript of the change-of-plea proceeding and the consent to

proceed before a U.S. Magistrate Judge, I hereby accept and adopt the Magistrate Judge's finding

that the plea of guilty by this defendant has been knowingly and voluntarily made, and that there

is a factual basis for the plea. I therefore accept and adopt the recommendation that the defendant's

plea of guilty be accepted. Accordingly, a finding of guilty shall enter forthwith.



                                              IT IS SO ORDERED.


                                              ________/s/___________
                                              Michael P. Shea, U.S.D.J.


Dated:          Hartford, Connecticut
                December 2, 2019
